Exhibit 10.2

 

RUSH ENTERPRISES, INC. AMENDED AND RESTATED 2007 LONG-TERM
INCENTIVE PLAN

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

 

Employee:

[                   ]

Grant Date:

[         ]

Number of Shares of Restricted Stock:

[         ]

Vesting Schedule/Restricted Period:

[         ]

 

1.     Grant of Restricted Stock Award. Rush Enterprises, Inc. (the “Company”),
pursuant to the Rush Enterprises, Inc. Amended and Restated 2007 Long-Term
Incentive Plan (the “Plan”), hereby awards to you, the above-named Employee,
effective as of the Grant Date set forth above (the “Grant Date”), as a matter
of separate inducement but not in lieu of any salary or other compensation for
your services for the Company, an award (the “Award”) consisting of the number
of shares of restricted stock set forth set forth above (the “Restricted
Shares”), on the terms and conditions set forth in this Agreement and the Plan.
All of the Restricted Shares will be subject to the prohibition on the transfer
of the Restricted Shares and the obligations to forfeit the Restricted Shares to
the Company as set forth in Section 3 of this Agreement (“Forfeiture
Restrictions”).

 

2.     Issuance of Shares; Ownership.

 

(a)     Issuance of Shares. Effective as of the Grant Date, the Committee or its
designated representative shall cause a number of Shares equal to the number of
Restricted Shares to be issued and registered in the Employee’s name, subject to
the conditions and restrictions set forth in this Restricted Stock Award
Agreement (this “Award Agreement”) and the Plan. Such issuance and registration
shall be evidenced by an entry on the registry books of the Company and, until
the applicable Restricted Shares have vested, the Restricted Shares shall remain
subject to the conditions and restrictions set forth in this Restricted Stock
Award Agreement and the Plan (the “Transfer and Forfeiture Restrictions”). The
Employee shall not be entitled to release of such Transfer and Forfeiture
Restrictions for any portion of the Restricted Shares unless and until the
related Restricted Shares have vested pursuant to Section 3 of this Award
Agreement. In the event the Restricted Shares are forfeited in full or in part,
the Employee hereby consents to the relinquishment of the forfeited Restricted
Shares issued and registered in the Employee’s name to the Company at that time.

 

(b)     Ownership of Shares. Subject to the restrictions set forth in the Plan
and this Agreement, the Participant shall possess all incidents of ownership of
the shares of Restricted Stock, including, without limitation, (i) the right to
vote such shares of Restricted Stock, and (ii) subject to Section 2(b), the
right to receive dividends with respect to such shares of Restricted Stock of
(but only to the extent declared and paid to holders of shares by the Company in
its sole discretion), provided, however, that any such dividends shall be
treated, to the extent required by applicable law, as additional compensation
for tax purposes if paid on the shares Restricted Stock.

 

(c)     Dividends. Any dividends with respect to the Restricted Stock (whether
such dividends are paid in cash, stock or other property): (i) shall be subject
to the same restrictions (including the risk of forfeiture) as the Restricted
Stock with respect to which they are issued; (ii) shall herein be encompassed
within the term “Restricted Stock”; (iii) may be held by the Company for the
Participant prior to vesting; and (iv) if so held by the Company, shall be paid
or otherwise released to the Participant, without interest, promptly after the
vesting of the Restricted Stock with respect to which they were issued.

 

 

--------------------------------------------------------------------------------

 

 

3.     Vesting and Forfeiture of Restricted Shares

 

(a)     Lapse of Forfeiture Restrictions. The Restricted Shares will vest and
the Transfer and Forfeiture Restrictions will lapse on the date(s) provided in
Vesting Schedule/Restricted Period set forth above; provided, however, that the
Employee must be in continuous employment or service from the Grant Date through
each applicable vesting date in order for the Restricted Shares to vest on such
date.

 

(b)     Death, Disability or Retirement. If the Employee’s employment terminates
due to his or her death, Disability or Retirement (defined as termination by the
Employee of the Employee’s employment relationship with the Company or any of
its subsidiaries after 10 years of employment with the Company and attaining the
age of 60), the Transfer and Forfeiture Restrictions on the Restricted Shares
granted hereunder (unless previously terminated pursuant to paragraph (c) of
this Section 3) will lapse pursuant to the following: (i) in the case of
termination due to death or Disability, the Transfer and Forfeiture Restrictions
will lapse with respect to 100% of the Restricted Shares immediately upon
termination; or (ii) in the case of termination due to Retirement, for so long
as Employee does not become employed by a “competitor” of the Company, the
Transfer and Forfeiture Restrictions shall continue to lapse pursuant to
paragraph (d) of this Section 3. A determination as to whether the Employee has
become employed by a “competitor,” and the definition of “competitor,” shall be
made by the Committee, in its sole discretion. In the event Employee becomes
employed by a “competitor,” then Employee’s continuous, eligible service to the
Company will be deemed to terminate on the date Employee is employed by a
“competitor” and the provisions of Paragraph (d) of this Section 3 shall apply
to determine whether any Forfeiture Restrictions have lapsed.

 

(c)     Change in Control. If a Change in Control occurs during the term of this
Agreement, the Transfer and Forfeiture Restrictions will lapse with respect to
100% of the Restricted Shares.

 

(d)     Forfeiture of Restricted Shares. If the Employee terminates employment
with the Company and its Subsidiaries prior to the date that the Transfer and
Forfeiture Restrictions lapse (the “Restriction Lapse Date”) for any reason
other than the Employee’s death or Disability, or if Employee (or Employee’s
estate) initiates a legal proceeding against the Company other than pursuant to
the terms of paragraph (b) of Section 5, then the Employee (or the Employee’s
estate, as applicable) shall, for no consideration, forfeit any right to any
unvested Restricted Shares subject to this Award. Notwithstanding the foregoing,
the Committee or its designee may, in the Committee’s or the designee’s sole and
absolute discretion, as applicable, provide for the acceleration of the vesting
of the Restricted Shares, eliminate or make less restrictive any restrictions
contained in this Agreement, waive any restriction or other provision of the
Plan or this Agreement or otherwise amend or modify this Agreement in any manner
that is either (i) not adverse to Employee, or (ii) consented to by Employee.

 

4.     Effect of the Plan. The Restricted Shares awarded to Employee are subject
to all of the terms and conditions of the Plan, which terms and conditions are
incorporated herein for all purposes, and of this Agreement together with all
rules and determinations from time to time issued by the Committee and by the
Board pursuant to the Plan. The Company hereby reserves the right to amend,
modify, restate, supplement or terminate the Plan without the consent of
Employee, so long as such amendment, modification, restatement or supplement
does not materially reduce the rights and benefits available to Employee
hereunder, and this Award will be subject, without further action by the Company
or Employee, to such amendment, modification, restatement or supplement unless
provided otherwise therein. The Company further reserves the right to amend,
modify, restate, supplement or terminate the Plan and this Agreement without the
consent of Employee in order to comply with any applicable law, regulation, or
Company policy, including any law, regulation, or policy that could require
forfeiture of this Award or cancellation of any stock issued pursuant to this
Award. Capitalized terms used but not defined in this Agreement have the
meanings ascribed to such terms in the Plan.

 

- 2 -

--------------------------------------------------------------------------------

 

 

5.     Restrictions. Employee hereby accepts the Award of Restricted Shares and
agrees with respect thereto as follows:

 

(a)     No Transfer. The Restricted Shares shall not be sold, pledged, assigned,
transferred, or encumbered prior to the time the Restricted Shares vest as
described in Section 3.

 

(b)     Mandatory Mediation and Arbitration Procedure. By execution of this
Agreement and acceptance of this Award, which is a voluntary benefit provided to
the Employee by the Company, the Employee waives the Employee’s right to a jury
trial in state or federal court and agrees that disputes arising under this
Agreement must first be submitted for non-binding mediation before a neutral
third party. If a dispute remains unresolved at the conclusion of the mediation
process, either party may submit the dispute for resolution by final binding
arbitration. The arbitrator shall have the authority to allow for appropriate
discovery and exchange of information prior to a hearing, including (but not
limited to) production of documents, information requests, depositions, and
subpoenas. By execution of this Agreement, however, the Employee does not waive
the Employee’s right to any normally available remedies the Employee may have in
connection with any claim the Employee may bring against the Company, as an
arbitrator can award any normal remedies the Employee could get in a court
proceeding. By execution of this Agreement, the Employee represents that, to the
extent the Employee considered necessary, the Employee has sought, at the
Employee’s own expense, counsel regarding the terms of this Agreement and the
waiver contemplated in this paragraph (b) of Section 5. If this arbitration
provision is found inapplicable, then either party may file suit and each party
agrees that any suit, action, or proceeding arising out of or relating to this
Agreement shall be brought in the United States District Court for the Western
District of Texas (or should such court lack jurisdiction to hear such action,
suit or proceeding, in a Texas State court in Bexar County, Texas) and that the
parties shall submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection a party may have to
the laying of venue for any such suit, action or proceeding brought in such
court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A
JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.

 

6.     Tax Withholding. The Company may require Employee to pay to the Company
an amount the Company deems appropriate to satisfy its current or future
obligation to withhold federal, state or local income or other taxes that you
incur as a result of the Award. With respect to any required tax withholding,
you may (a) direct the Company to withhold from the shares of Stock to be issued
to you under this Agreement shares to satisfy such withholding, which
determination will be based on the shares’ Fair Market Value at the time such
determination is made; (b) deliver to the Company a number of Shares sufficient
to satisfy such withholding, based on the shares’ Fair Market Value at the time
such determination is made; or (c) deliver cash to the Company sufficient to
satisfy such withholding obligations. If you desire to elect to use the stock
withholding option described in subparagraph (a), you must make the election at
the time and in the manner the Company prescribes. The Company, in its
discretion, may deny your request to satisfy tax withholding using a method
described under subparagraph (a) or (b). In the event the Company determines
that the aggregate Fair Market Value of the Shares withheld as payment of any
tax withholding is insufficient to discharge its tax withholding obligation,
then you must pay to the Company, in cash, the amount of that deficiency
immediately upon the Company’s request.

 

Employee acknowledges that the tax consequences associated with the Award are
complex and that the Company has urged Employee to review with Employee’s own
tax advisors the federal, state, and local tax consequences of this Award.
Employee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
Employee (and not the Company) shall be responsible for Employee’s own tax
liability that may arise as a result of this Agreement.

 

- 3 -

--------------------------------------------------------------------------------

 

 

7.     Section 83(b) Election. If the Employee makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Shares as
of the date of transfer of the Restricted Shares rather than as of the date or
dates upon which the Participant would otherwise be taxable under Section 83(a)
of the Code, the Employee hereby agrees to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.

 

8.     Sale of Securities. Any Restricted Shares awarded hereunder may not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable federal or state securities laws or any provisions of the
Company’s Insider Trading Policy. You agree that (a) the Company may refuse to
cause the transfer of such shares to be registered on the stock register of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable federal or state
securities law and (b) the Company may give related instructions to the transfer
agent, if any, to stop registration of the transfer of such shares.

 

9.     Governing Law.  The laws of the State of Texas shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflict of
laws.

 

10.     Authorization to Release Necessary Personal Information.

 

The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee’s personal data as
described in this Agreement and any other Award grant materials (“Data”) by and
among, as applicable, the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Employee’s participation in the
Plan.

 

The Employee understands that the Company may hold certain personal information
about the Employee, including, but not limited to, the Employee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Shares or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Employee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.

 

11.     Community Interest of Spouse. The community interest, if any, of any
spouse of Employee in any of the Restricted Shares shall be subject to all of
the terms, conditions and restrictions of this Agreement and the Plan, and shall
be forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Employee’s interest in such Restricted Shares to be so
forfeited and surrendered pursuant to this Agreement. Accordingly, if the
Participant is married, his or her spouse has signed the Consent of Spouse
attached to this Grant Notice as Exhibit A.

 

12.     Compliance.

 

(a)     Conformity to Securities Laws. The Employee acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and State securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Award is granted
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(b)     Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Employee is subject to
Section 16 of the Exchange Act, the Plan and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule. 
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

13.     Clawback/Recovery. This Award and the Restricted Shares hereunder shall
be subject to the Clawback/Recovery provisions contained in Section 14.13 of the
Plan.

 

14.     Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

15.     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

 

{Signature Page Follows}

 

- 5 -

--------------------------------------------------------------------------------

 

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN
CONFERS UPON EMPLOYEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
EMPLOYEE’S SERVICE TO THE COMPANY. Employee acknowledges receipt of a copy of
the Plan, represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award subject to all of the terms and
provisions hereof and thereof. Employee has reviewed this Agreement and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Agreement, and fully understands all provisions of this
Agreement and the Plan.

 

 

RUSH ENTERPRISES, INC.

 

EMPLOYEE

         

By:

 

 

By:

 

Print Name:

 W.M. “Rusty” Rush

 

Print Name:

 .

Title:

 Chief Executive Officer and President

 

 

 

Address:

 555 IH 35 South, Suite 500

 New Braunfels, Texas 78130

 

Address:

 

       

 

         

Date:

______________ __, 20__

     

 

- 6 -

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CONSENT OF SPOUSE

 

I, ___________________, spouse or domestic partner of _____________________,
have read and approve the attached Restricted Stock Award Agreement (the
“Agreement”). In consideration of issuing to my spouse the Restricted Shares set
forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any of the Restricted Shares issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.

 

 

Dated:

  

 ______________________________________________________

 

  

Signature of Spouse

 